 WHEATLAND ELECTRIC COOPERATIVE, INC.109ployer, excluding all salesmen, office clericals, the telephone oper-ator, technicians, professional employees, guards, watchmen, andall executives and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.] .WHEATLAND ELECTRICCOOPERATIVE, INC.andINTERNATIONAL UNIONOF OPERATING ENGINEERS,LOCAL No. 646, AFL, PETITIONER.CaseNo. 17-RC--93.. April 30, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William J. Scott, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is a Kansas corporation with its principal place ofbusiness located at Scott City, Kansas. It is financed by the RuralElectrification Administration and is engaged in the production anddistribution of electric power to its approximately 2,900 members.'The Employer generates its own electricity and. during the year1950 it sold and distributed electricity to its members in an amountexceeding $382,000 in value, part of which was purchased by com-mercial users engaged in commerce and the rest by rural consumers.The Employer is in the process of constructing 900 miles of powerlines and a new generating plant which when completed will cost inthe neighborhood of $1,500,000.The materials used in this construc-tion are, in large part, shipped to the Employer from points outsidethe State of Kansas.During 1950, the Employer also purchasedmiscellaneous supplies, some of which were received from pointsoutside the State of Kansas.Contrary to the Employer's contention, we find on these facts thatthe Employer is engaged in commerce within the meaning of the Act.2'All thesemembers liveinWichita, Greeley, Scott, Kearny, and Hamilton counties,Kansas.2Plymouth Electric Cooperative Association,92 NLRB 1183 (and casescited therein).94 NLRB No. 21. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find, further, in accordance with the Board's recently establishedpolicy to take jurisdiction over public utilities, that it will effectuatethe policies of the Act to assert jurisdiction in this case.82.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find that all employees including operators, linesmen, meterreaders, and the clerk in the warehouse, employed by the Employerat its Scott City and Syracuse, Kansas, plants, excluding "right ofway" purchasers,4 office clerical employees, professional employees,and supervisors as defined in the Act, constitute a unit appropriatefor purposes of collective bargaining within the meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]-3SeeW.C.King, d/b/a Local Transit Lines,91 NLRB 623;Cherokee County RuralElectric Cooperative Association,92 NLRB 1181.4Upon the basis of their present duties,we shall exclude the 2 "right of way" pur-chasers,V.Bowers, and J. Riemensnider,as it appears that their interests are moreclosely identified with management than with the rank-and-file employees.SeeBuckeyeRural Electric Cooperative,Inc.,88 NLRB 196. However,as the record indicates thatthese 2 men will be performing other duties in several weeks, we may then include themin the unit.If this change in jol, classification occurs before the payroll period precedingthe election,they may be permitted to vote under challenge.SOCIETY OF INDEPENDENT MOTIONPlcTuREPRODUCERS,AND ITS MEMBERSandINTERNATIONAL ALLIANCE THEATRICALSTAGE EMPLOYEES ANDMOTION PICTUREMACHINEOPERATORS OF THE UNITED STATES ANDCANADA ANDITS PROPERTY CRAFTSMENLOCAL 44,AFL,PETITIONER.Case No. 21-RC-1765. April 30, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George H. O'Brien, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].94 NLRB No. 35.